DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 9 and 16 are allowable for the reasons indicated in the Office action of 10/5/2021. The allowable subject matter of claim 13 was incorporated into independent claim 1 and substantially similar claims 9 and 16, thus, are allowable for at least the same reasons discussed supra.
Response to Amendment
In regards to Applicant’s amendment to claims 1-6 and 8, the provisional non-statutory double patenting rejection is withdrawn.
In regards to Applicant’s amendments to claims 13-14, the 112(b) rejection is withdrawn.
In regards to Applicant’s amendments to claims 13 and 17-21, claim objections with respect to the above is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139